Citation Nr: 1506420	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to July 20, 2009, and in excess of 70 percent from July 20, 2009, to November 25, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2007, May 2009, and November 2009 rating decisions of the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is in the claims file.

As discussed below, the Board has assumed jurisdiction of the claim of increase for PTSD pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement (NOD) with respect to this issue. 

The issues of entitlement to an increased rating for PTSD and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Depression is related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for depression.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

It is undisputed that the Veteran has been diagnosed with a depressive disorder during the pendency of the appeal and that he has experienced in-service stressors that could have caused a psychiatric disorder:  he was involved in combat and struck by lightning.  Indeed, the Veteran's service-connected PTSD is due to in-service combat.  The issue is whether the Veteran's current depression is related to service.

The Veteran, his commanding officer, his first and second wives, and several of his close friends reported that he has been severely depressed since he was struck by lightning in service.  

While the Veteran, his commanding officer, his second wife, and his friends are competent to report symptoms of depression, which are within the realm of their personal experience, they have not shown that they are qualified through education, training, or experience to offer an opinion regarding the etiology of the Veteran's current depressive disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

The Veteran's first wife, who has been a nurse for more than a decade, has the medical education and training to allow her to provide a competent medical opinion.  See Cox v. Nicholson, 20 Vet.App. 563 (2007).  In a 2006 statement, she reported that prior to the lightning strike, the Veteran was a good marine and husband, but that after the lightning strike he became very depressed.  He was subsequently medically discharged from service.  She reported that after service, the Veteran could not to hold a steady job, they forced to file bankruptcy, and their marriage ultimately failed.

In June 2006, Dr. Petz, who had been treating the Veteran for several years, opined that the Veteran's depression was due to the in-service lightning strike.  

In March 2009, a VA examiner opined that the Veteran's depressive disorder was related to service (combat and the lightning strike) and aspects of his post-service life.  See VA exam. 5, 6 (Mar. 2009).
 
In June 2013, a VA psychologist opined that the Veteran's depressive disorder was not related to the in-service lightning strike.  

Although the June 2013 VA examiner's opinion is at odds with those of the Veteran's first wife, Dr. Petz, and the March 2009 VA examiner, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence in favor of the claim is at least in equipoise with the evidence that weighs against the claim.  It follows that entitlement to service connection for depression is warranted.  


ORDER

Service connection for depression is granted.


REMAND

The issue of entitlement to an initial rating for PTSD in excess of 50 percent prior to July 20, 2009, and in excess of 70 percent from July 20, 2009, to November 25, 2013, must be remanded for the AOJ to issue a statement of the case (SOC) on the matter.  

In May 2009, the RO granted service connection for PTSD and awarded an initial 50 percent rating.  In June 2009, the Veteran submitted a NOD to the initial rating.  A SOC is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2014).  In September 2013, the RO issued a Supplemental Statement of the Case (SSOC), which addressed the issue of increase for PTSD; however, the RO never issued a SOC addressing the issue.  Indeed, a SOC must be issued before an SSOC; and a SSOC cannot replace a SOC.  See 38 C.F.R. § 19.31 ("In no case will a SSOC be used to announce decisions by the AOJ on issues not previously addressed in the SOC or to respond to a NOD on newly appealed issues that were not addressed in the SOC.").  Because the NOD placed the issue in appellate status, this issue must be remanded for the AOJ to render an SOC.  See Manlincon, 12 Vet. App. at 240-41.

The issue of entitlement to a TDIU must be remanded for the RO to consider entitlement to a TDIU during the whole period on appeal, to include after November 25, 2013, in first instance. 

The TDIU claim has been pending since July 2009.  From that date to November 25, 2013, the Veteran's combined rating was 90 percent due to his PTSD (70 percent disabling) and headaches (50 percent disabling).  Since November 25, 2013, the Veteran's combined rating has been 100 percent because his PTSD has been 100 percent disabling.  In an April 2014 SSOC, the RO found that consideration of entitlement to a TDIU after November 25, 2013, was moot because the Veteran has been in receipt of a 100 percent schedular disability rating for PTSD.  The RO's position is contrary to the established case law.  However, the U. S. Court of appeals for Veteran's Claims (Court) has recently held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See id.; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  Accordingly, the issue of entitlement to a TDIU must be remanded for the RO to consider entitlement to a TDIU during the whole period on appeal, to include after November 25, 2013, in first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC with regard to entitlement to an initial rating for PTSD in excess of 50 percent prior to July 20, 2009, and in excess of 70 percent from July 20, 2009, to November 25, 2013.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if a timely substantive appeal is filed.

2.  Readjudicate the issue of entitlement to a TDIU at any time during the pendency of the appeal.  If the benefit sought remains denied, issue SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


